Citation Nr: 9900530	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-17 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to educational assistance under Chapter 32, Title 
38, United States Code, beyond August 23, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1983 to August 
1985.  This matter comes to the Board of Veterans Appeals 
(Board) on appeal from a May 1996 action by the RO.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to further 
educational assistance under Chapter 32, Title 38, of the 
United States Code.  He concedes that he was discharged from 
active military service more than 10 years ago, on August 22, 
1985.  He points out, however, that he subsequently served as 
a volunteer in the Peace Corps for approximately two years 
and 11 months, from January 1990 to November 1992.  He 
maintains that his service in the Peace Corps should operate 
to extend his eligibility for Chapter 32 benefits beyond 
August 23, 1995.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim of entitlement to educational 
assistance under Chapter 32, Title 38, United States Code, 
beyond August 23, 1995.


FINDINGS OF FACT

1.  The veteran had active military service from August 23, 
1983, to August 22, 1985.

2.  By decisions entered in August 1986 and November 1987, 
the veteran was awarded Chapter 32 educational assistance 
benefits; he was notified that he had until August 23, 1995, 
to use his entitlement.

3.  The veteran served as a volunteer with the Peace Corps in 
Montserrat and Honduras from January 1990 to November 1992.

4.  In April 1996, the RO received from the veteran an 
application for further educational assistance; received with 
his application was a request for extension of the applicable 
delimiting period.

5.  The available evidence does not establish, and the 
veteran does not contend, that he was prevented by physical 
or mental disability from initiating or completing a chosen 
program of education between August 23, 1985, and August 23, 
1995.


CONCLUSION OF LAW

Entitlement to educational assistance under Chapter 32, Title 
38, United States Code, beyond August 23, 1995, is denied.  
38 U.S.C.A. § 3232 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 21.5021, 21.5041, 21.5042 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The general rule with regard to educational assistance 
benefits under Chapter 32, Title 38, United States Code, is 
that such benefits shall not be afforded an eligible 
veteran . . . more than 10 years after the date of such 
veterans last discharge or release from active duty.  
38 U.S.C.A. § 3232(a)(1) (West 1991).  See 38 C.F.R. 
§ 21.5041 (1998) (to the same effect).  An exception to that 
rule provides that the 10-year delimiting period can be 
extended if (1) the veteran was prevented from initiating 
or completing [his] chosen program of education during the 
delimiting period . . . because of a physical or mental 
disability which was not the result of [his] own willful 
misconduct, . . . and (2) the veteran submits an 
application for extension within one year after the last date 
of the delimiting period otherwise applicable, or within one 
year after the termination date of his mental or physical 
disability, whichever is later.  38 U.S.C.A. § 3232(a)(2) 
(West 1991).  See 38 C.F.R. § 21.5042 (1998) (to the same 
effect).

In the present case, the record shows that the veteran had 
active military service from August 23, 1983, to August 22, 
1985.  He was awarded Chapter 32 educational assistance 
benefits by decisions entered in August 1986 and November 
1987, and was notified during that time that he had until 
August 23, 1995, to use his entitlement.  He served as a 
volunteer with the Peace Corps in Montserrat and Honduras 
from January 1990 to November 1992, and in April 1996 
submitted an application for further educational assistance 
and extension of the applicable delimiting period.  He 
maintains that his service in the Peace Corps should operate 
to extend his eligibility for Chapter 32 benefits beyond 
August 23, 1995.

The veteran and his representative have advanced two 
fundamental arguments.  First, they contend that volunteer 
service in the Peace Corps is sufficiently akin to military 
service that service in the Peace Corps should be considered 
the equivalent of active military service for purposes of 
38 U.S.C.A. § 3232(a)(1).  In other words, they contend that 
the veterans discharge or release from the Peace 
Corps in November 1992 should be considered his last 
discharge or release from active duty for purposes of 
triggering a new 10-year delimiting period under the law.  
Second, they maintain that, although service in the Peace 
Corps does not constitute a physical or mental disability 
under 38 U.S.C.A. § 3232(a)(2), the applicable delimiting 
period should be extended for a period equivalent to the 
length of the veterans Peace Corps service because, as a 
result of the remote location of his assignments, he was 
unable to pursue a formal education during that time.

With regard to the first argument, it is the Boards 
conclusion that the law does not permit the delimiting period 
for Chapter 32 benefits to be renewed based upon volunteer 
service in the Peace Corps.  As noted above, the law 
specifically provides that Chapter 32 educational assistance 
benefits shall not be afforded an eligible veteran . . . 
more than 10 years after the date of such veterans last 
discharge or release from active duty.  38 U.S.C.A. 
§ 3232(a)(1) (West 1991) (emphasis added).  The term active 
duty is defined in the applicable regulations, with certain 
exceptions not applicable here, as full-time duty in the 
Armed Forces or as a commissioned officer of the regular or 
Reserve Corps of the Public Health Service or of the National 
Oceanic and Atmospheric Administration. . . .  38 C.F.R. 
§ 21.5021(b) (1998).  The law as currently written does not 
recognize service in the Peace Corps as active duty for 
purposes of renewing the 10-year delimiting period for 
educational assistance under Chapter 32.

As to the veterans second argument, it is the Boards 
conclusion that the law does not permit the 10-year 
delimiting period for Chapter 32 benefits to be extended 
based upon a veterans inability to pursue formal education 
for a portion of the applicable period due to remote 
location.  As noted above, an extension (as opposed to a 
renewal) of the 10-year delimiting period can be granted only 
if it is shown that the veteran was prevented from 
initiating or completing [his] chosen program of education 
during the delimiting period . . . because of a physical or 
mental disability which was not the result of [his] own 
willful misconduct . . . .  38 U.S.C.A. § 3232(a)(2) (West 
1991).  There is no provision in the law which allows for an 
extension of the delimiting period for any other reason.  
Inasmuch as the available evidence does not establish, and 
the veteran does not contend, that he was prevented by 
physical or mental disability from initiating or completing 
his chosen program of education between the time of his 
separation from military service in August 1985, and the end 
of the applicable delimiting period on August 23, 1995, (the 
only illness reported by the veteran was a week-long bout 
with dengue fever while in the Peace Corps; see 38 C.F.R. 
§ 21.5042(c)(4) (1998) (pertaining to short disability)), 
the veterans application for extension cannot be granted.

For all of the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to educational assistance under Chapter 32, Title 
38, United States Code, beyond August 23, 1995.  The claim 
must therefore be denied.



ORDER

Entitlement to educational assistance under Chapter 32, Title 
38, United States Code, beyond August 23, 1995, is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
